Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jeffery Lawrence Hartmann, Appellant                  Appeal from the 115th District Court of
                                                      Marion County, Texas (Tr. Ct. No. F
No. 06-22-00053-CR        v.                          15297). Memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Stevens
The State of Texas, Appellee                          and Justice van Cleef participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jeffery Lawrence Hartmann, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 22, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk